Title: From Thomas Jefferson to Mary Jefferson Eppes, 4 July 1800
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



My dear Maria
Monticello July 4. 1800.

We have heard not a word of you since the moment you left us. I hope you had a safe & pleasant journey. the rains which began to fall here the next day gave me uneasiness lest they should have overtaken you also. Dr. and mrs Bache have been with us till the day before yesterday. mrs Monroe is now in our neighborhood to continue during the sickly months. our Forte-piano arrived a day or two after you left us. it had been exposed to a great deal of rain, but being well covered was only much untuned. I have given it a poor tuning. it is the delight of the family, and all pronounce what your choice will be. your sister does not hesitate to prefer it to any harpsichord she ever saw except her own. and it is easy to see it is only the celestini which retains that preference. it is as easily tuned as a spinette, & will not need it half as often. our harvest has been a very fine one. I finish to day. it is the heaviest crop of wheat I ever had.—a murder in our neighborhood is the theme of it’s present conversation. George Carter shot Birch of Charlottesville, in his own door, and on very slight provocation. he died in a few minutes. the examining court meets tomorrow. as your harvest must be over as soon as ours we hope soon to see mr Eppes & himself. I say nothing of his affairs lest he should be less impatient to come & see them. all are well here except Ellen, who is rather drooping than sick; and all are impatient to see you. no one so much as he whose happiness is wrapped up in yours. my affections to mr Eppes & tenderest love to yourself. hasten to us. Adieu.

Th: Jefferson

